~~

Filed 09/24/19 Page 1 of 1

 

 

 

 

 

a :19-m]-06474-N/A-LCK_ Doc t1
? Case 4:19-m| ACSSMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
V.
Sue Ann Butler DOB: 1983; United States Citizen MACISTRO- DOID % " J
Brian Stanley Lavallee DOB: 1982; United States Citizen i9-

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (ii), 1324(a)(1)(A)(v)(D and 1324(a)(1)(B)()

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 23, 2019, at or near Sunsites, in the District of Arizona, Sue Ann Butler and Brian Stanley
Lavallee, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire,
confederate, and agree with each other and other persons, known and unknown, to transport certain illegal aliens,
namely Santiago Maya-Cruz, Axel Bartolo-Saavedra, Miguel Angel Cain-Pila, and Felipe Bautista-Garcia, and did so
for the purpose of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A);

_ _|1324(a)()(A)(V)@ and 1324(a)(1)(B) (i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about September 23, 2019, at or near Sunsites, in the District of Arizona, a United States Border Patrol Agent
(BPA) was performing surveillance on Ghost Town Trail. Ghost Town Trail circumvents the Highway 191
Immigration Checkpoint and had seen an increase in human trafficking cases within the last week. BPA observed a
2003 Ford F-150 travelling northbound with a registered owner’s address from Tucson, Arizona. The vehicle had
limited Immigration Checkpoint crossings indicating the vehicle did not commonly travel in the area. BPA could see
two occupants, a driver and front passenger. As the vehicle passed his location, BPA noticed that both occupants stared
straight ahead with the female driver gripping the steering wheel with her elbows locked in a closed unnatural posture.
BPA began to follow the vehicle and as he got closer he could see three individuals in the back seat that were not
visible when the vehicle first passed his location. BPA performed a vehicle stop to determine the immigration status
of the occupants. BPA determined the driver, Sue Ann Butler, and her front passenger, Brian Stanley Lavallee, were
United States citizens. BPA determined the three back seat passengers were illegal aliens and also discovered three
more illegal aliens under a tarp in the bed of the truck. The illegal aliens included Santiago Maya-Cruz, Axel Bartolo-
Saavedra, Miguel Angel Cain-Pila, Felipe Bautista~-Garcia and two juveniles. Lavallee stated they were hitchhikers
who he picked up a Parker Canyon Lake. He stated he was taking this route of travel to “avoid the checkpoint”. He
stated illegal aliens are people and that he was “doing the right thing”.

{Material witnesses Santiago Maya-Cruz, Axel Bartolo-Saavedra, Miguel Angel Cain-Pila, and Felipe Bautista-Garcia

stated they made arrangements to be smuggled into the United States for money. Maya-Cruz and Bartolo-Saavedra
stated that on today’s date a man and woman came to the hotel room where they were staying and took them and others
in the pick-up truck. Bautista-Garcia stated once he was in the truck he was signaled to get down by the driver and
front passenger.

Ina post-Miranda statement, Brian Stanley Lavallee stated he was camping with his girlfriend at Parker Canyon
Lake and six human beings asked for help.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Santiago Maya-Cruz, Axel Bartolo-Saavedra,
Miguel Angel Cain-Pila, and Felipe Bautista-Garcia

 

 

 

Detention Requested SIGNATURE MPLAINANT
Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.
AUTHORIZED BY: AUSA JAA/de AW 1 (Ao. J OFFICIAL TITLE
Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

 

IGNORE IA GUAR TE ERE DATE
° September 24. 2019

 

1S-Sée Fedefal rules of Criminal Procedure Rules 3 and 54

 
